Electronically Filed
                                                       Supreme Court
                                                       SCWC-30402
                                                       13-FEB-2012
                                                       11:28 AM



                              SCWC-30402

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            JOHN E. ROBINS,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                         STATE OF HAWAI#I ,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (ICA NO. 30402; S.P.P. NO. 08-1-0014 (CR. NO. 02-1-0671))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, McKenna, JJ.)

          Petitioner/Petitioner-Appellant John E. Robins’s

Application for Writ of Certiorari filed on January 9, 2012, is

hereby rejected.

          DATED: Honolulu, Hawai#i, February 13, 2012.

Keith S. Shigetomi, on             /s/ Mark E. Recktenwald
the application for
Petitioner/Petitioner-             /s/ Paula A. Nakayama
Appellant.
                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ James E. Duffy, Jr.

                                   /s/ Sabrina S. McKenna